- significant index number department of the treasury tavernal revenue serwiet washington d c government entities jan se t ef ra az re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sections b b and b of the internal_revenue_code code and sec_304 2xb and b of the employee_retirement_income_security_act_of_1974 ‘erisa’ this extension is effective with the plan_year beginning date this extension applies to the eligible amortization charge bases established as of date which result in a net unfunded_liability off the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in section d b including a certification from the plan's actuary that as of that date i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ji the plan_sponsor has adopted a pian to improve the plan's funding status ii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the and to your authorized representative pursuant to a power of attomey on file in this office to the this ruling is directed only to the taxpayer that requested it sec_6110 kx3 of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours td laf david m ziegter manager ep actuarial group
